Gray, C. J.
The jurisdiction of a Court of Chancery does not extend to cases of libel or slander, or of false representations as to the character or quality of the plaintiff’s property, or as to his title thereto, which involve no breach of trust or of contract. Huggonson's case, 2 Atk. 469, 488. Gee v. Pritchard, 2 Swanst. 402, 413. Seeley v. Fisher, 11 Sim. 581, 583. Fleming v. Newton, 1 H. L. Cas. 363, 371, 376. Emperor of Austria v. Day, 3 De G., F. & J. 217, 238-241. Mulkern v. Ward, L. R. 13 Eq. 619. The opinions of Vice-Chancellor Malins in Springhead Spinning Co. v. Riley, L. R. 6 Eq. 551, in Dixon v. Holden, L. R. 7 Eq. 488, and in Rollins v. Hinks, L. R. 13 Eq. 355, appear to us to be so inconsistent with these authorities and with well settled principles, that it would be superfluous to consider whether, upon the facts before him, his decisions can be supported.
The jurisdiction to restrain the use of a name or a trade-mark, or the publication of letters, rests upon the ground of the plaintiff’s property in his name, trade-mark or letters, and of the defendant’s unlawful use thereof. Routh v. Webster, 10 Beav. 561. Leather Cloth Co. v. American Leather Cloth Co. 4 De G., J. & S. 137, and 11 H. L. Cas. 523. Maxwell v. Hogg, L. R. 2 Ch. 307, 310, 313. Gee v. Pritchard, 2 Swanst. 402.
The present bill alleges no trust or contract between the parties, and no use by the defendants of the plaintiff’s name; but only that the defendants made false and fraudulent representations, oral and written, that the articles manufactured by the plaintiff were infringements of letters patent of the defendant corporation, and that the plaintiff had been sued by the defendant corporation therefor; and that the defendants further threatened uivers persons with suits for selling the plaintiff’s goods, upon the false and fraudulent pretence that they infringed upon the patent *71of the defendant corporation. If the plaintiff has any remedy, it is by action at law. Barley v. Walford, 9 Q. B. 197. Wren v. Weild, L. R. 4 Q. B. 730.

Demurrer sustained and Mil dismissed.